Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5 of U.S. Application 17/023,994 filed on September 17, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 and 09/25/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ueno et al (USPGPub 20110050222). 

    PNG
    media_image1.png
    761
    468
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    734
    495
    media_image2.png
    Greyscale

Prior Art: Ueno
Regarding claim 1, Ueno discloses a current sensor  (shown in figs 1-8) comprising: a plurality of individual sensors (shown in figs 7 and 8), each including: an electrical-conduction member (60-62) through which a measurement current to be measured flows;(shown in figs 1-3 and 7,8 as multiple sensors) a magnetoelectric converter (50-52) that converts a measurement magnetic field caused by a flow of the measurement current into an electric signal (par 47 discloses measuring flow of currents); and an insulating sensor housing  (10b) that accommodates the electrical- conduction member and the magnetoelectric converter therein (par 27 discloses housing is made of resin. Therefore insulated); and a wiring case (10a) being larger than the sensor housing (shown as the upper part is larger than the lower part and par 33 discloses 10a holds conductor and tongue. Therefore the tongue is inside 10), and including: an insulating integrated housing (20) in which the plurality of individual sensors is fixed; and an input/output wiring (32) disposed in the integrated housing and electrically connected to the megnetoelectric converter of each of the plurality of individual sensors (shown in fig 4 where the wiring is connected to the sensors and terminal).

Regarding claim 2, Ueno discloses wherein each of the plurality of individual sensors includes a shield that restricts an electromagnetic noise into the magnetoelectric converter, 

Regarding claim 3, Ueno discloses wherein81 / 82 the plurality of individual sensors fixed in the integrated housing are aligned with each other in a direction perpendicular to the surface of the first shield (as shown in figs 7 and 8 where  the sensors are fixed in a direction orthogonal to the surface of the shield).
Regarding claim 4, Ueno discloses wherein the plurality of individual sensors fixed in the integrated housing are aligned with each other in a lateral direction that is along the surface of the first shield and perpendicular to the extension direction (as shown in figs7 and 8 where the sensors are fixed in a lateral direction).

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakamoto et al (USPGPub 20150260762): discloses a current sensor with multiple sensors integrated together. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868